Title: From George Washington to Thomas Sim Lee, 25 January 1781
From: Washington, George
To: Lee, Thomas Sim


                        
                            Sir,
                            New Windsor Jany 25th 1781
                        
                        This letter will be presented to you by the Count de Charlus—Son to the Marqs de Castres, Minister of the
                            Marine of France; whom I take the liberty of introducing to your acquaintance.
                        This Gentn’s family, fortune and amiable qualities are, alone, sufficient to entitle him to every mark of
                            respect, but when it is known that his zeal in the American Cause induced him to Resign a Colonelship of Horse in France,
                            to serve as second Colonel of the Saintonge Regiment in this Country, I am perswaded it is unnecessary to say more to
                            recommend him to your Excellencys particular esteem and attention. I have the honor to be Sir Yr Most Obedt & Hble
                            Servt
                        
                            Go: Washington
                        
                    